Citation Nr: 1610798	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  12-16 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to a rating in excess of 10 percent for a left knee disability.

3.  Entitlement to a rating in excess of 10 percent for a right knee disability.

4.  Entitlement to a compensable rating for a left foot disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active naval service from March 1986 to October 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for entitlement to service connection for a sleep disorder, the Board remanded the claim for an additional opinion regarding etiology in June 2015.  However, the December 2015 VA examiner did not address the etiology of the Veteran's sleep disorder.  As such, an addendum opinion is needed.

Regarding the claims for increased ratings for the Veteran's left knee, right knee, and left foot disabilities, the Board notes that the Veteran's last VA examination for his left knee, right knee, and left foot was in October 2009.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, a new examination is required to evaluate the current nature and severity of the Veteran's service-connected left knee, right knee, and left foot disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Return the claim folder to the examiner who provided the December 2015 VA opinion, or if this examiner is not available, to another examiner.  If an opinion cannot be provided without an examination, one should be scheduled.  The examiner is asked to answer the following questions:

a)  Is it at least as likely as not (50 percent or greater) that the Veteran's sleep disorder either began during or was otherwise caused by his military service?  Why or why not?

b)  Is it at least as likely as not (50 percent or greater) that the Veteran's sleep disorder was directly caused by a service connected disability (to specifically include his acquired psychiatric disability)?  Why or why not?

c)  Is it at least as likely as not (50 percent or greater) that the Veteran's sleep disorder was aggravated (i.e. permanently made worse beyond the natural progression of the disability) by a service connected disability?  Why or why not?

If aggravation is found, the examiners should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his left knee disability, right knee disability, and left foot disability.  

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


